Citation Nr: 0826310	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection form a hiatal hernia, 
to include as secondary to post traumatic stress disorder 
(PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart condition, 
to include as secondary to PTSD.  

3.  Entitlement to service connection for arthritis of the 
hips, knees, and back, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.  Subsequently, the veteran had Army National Guard 
duty.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In May 2006, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC. to address 
due process concerns.  The requested actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACTS

1.  The RO denied the veteran's claim for entitlement to 
service connection for a hiatal hernia in a February 2002 
rating decision; the appellant did not appeal that decision.

2.  Evidence received since February 2002 RO decision, which 
denied the veteran's claim for entitlement to service 
connection for a hiatal hernia, is cumulative or redundant of 
other evidence of record, and does not raise a reasonable 
possibility of substantiating that claim.

3.  The RO denied the veteran's claim for entitlement to 
service connection for a heart condition in a February 2002 
rating decision; the appellant did not appeal that decision.

4.  Evidence received since February 2002 RO decision, which 
denied the veteran's claim for entitlement to service 
connection for a heart condition, is cumulative or redundant 
of other evidence of record, and does not raise a reasonable 
possibility of substantiating that claim.

5.  Arthritis of the veteran's hips, knees, and back did not 
have onset during his active service or within one year of 
separation from active service, was not caused or aggravated 
by his PTSD, and is not otherwise etiologically related  to 
his active service.  


CONCLUSIONS OF LAW

1.  The February 2002 rating decision that denied a claim of 
entitlement to service connection for a hiatal hernia is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has not been received since the 
February 2002 rating decision that denied entitlement to 
service connection for a hiatal hernia and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The February 2002 rating decision that denied a claim of 
entitlement to service connection for a heart condition is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).

4.  New and material evidence has not been received since the 
February 2002 rating decision that denied entitlement to 
service connection for heart condition and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

5.  The criteria for service connection for arthritis of the 
veteran's knees, hips, and back have not been met.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis and 
cardiovascular-renal disease, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/ or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  The only part of the regulation 
that affects the outcome of this decision (and the RO's 
decision) is subsection (a).  That subsection was left 
unchanged by the revision.  Therefore, an analysis of whether 
retroactive effect is to be given to the revised version is 
not necessary.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service-
connected disability.  In this case, the evidence establishes 
that there has been no such increase in severity.  Therefore, 
the Board does not reach application of that portion of 38 
C.F.R. § 3.310 that was revised.  As the revision does not 
affect the outcome of this decision, there is no reason to 
determine which version is applied.  Subsection (a) is the 
only provision of 38 C.F.R. §3.310 for application and that 
subsection is identical in both versions.  In short, the 
subsection of 38 C.F.R. § 3.310 applicable to this case was 
not revised during the course of this appeal.  

Heart condition and hernia claims

In a February 2002 rating decision, the RO denied previous 
claims for entitlement to service connection for a heart 
condition and for a hiatal hernia.  That same month, the 
veteran was informed of that decision and of his appellate 
rights.  

In order to initiate an appeal of the February 2002 decision, 
the veteran would have had to file a notice of disagreement 
with that decision within one year of the time that the 
decision was mailed to the veteran.  See 38 U.S.C.A. § 7105.  
The record is absent for a timely filed notice of 
disagreement.  Hence, the decision became final.  See 38 
U.S.C.A. § 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  A threshold question 
then, is whether the claim filed by the veteran in December 
2001 is the "same" claim as that filed in March 1984 and 
denied in April 1984.  

The Board notes that in the November 2007 statement of the 
case (SOC), the RO explained that it had reopened the 
veteran's claims for service connection for a heart condition 
and a hiatal hernia, but denied the claim on the merits.  
However, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claims for service connection for a heart condition and a 
hiatal hernia. Only if the Board determines that new and 
material evidence sufficient to reopen the claims has been 
received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claims.

At the time of the February 2002 rating decision that denied 
the veteran's December 2001 claim, service connection had not 
yet been established for PTSD, hence a claim for service 
connection as secondary to PTSD would not have been available 
as a matter of law.  

In a March 2008 rating decision, the RO granted service 
connection for PTSD.  However, there can be no valid argument 
that the possibility of service connection for a heart 
condition or a hiatal hernia as secondary to PTSD make the 
current claims new claims rather than previously denied 
claims.  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has provided guidance as to when two claims are to 
be considered the same claim for purposes of finality.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Federal 
Circuit held that merely asserting a new theory of causation 
does not transform a previously denied claim into a new 
claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
Rather, a claim for the same symptoms as were associated with 
a previously denied claim is considered a new claim only if 
the underlying  disease or injury is different; that is, if 
the previously denied claim and the more recently asserted 
claim were based on diagnoses distinct from one another.  Id.  

In this case, the veteran does not claim that he has any 
differently diagnosed illnesses than those for which he 
sought service connection in his previously denied claim.  
Nor does the record show that he has a differently diagnosed 
heart condition or hernia.  He merely asserts his claim on 
the basis of a different theory of entitlement.  Hence, his 
claims are not new claims but rather are finally decided 
previous claims.  Id.  

The exception to the rule that a previously disallowed claim 
may not thereafter be reopened and allowed is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A.  § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996). However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

In the February 2002 rating decision, the RO denied service 
connection for a hiatal hernia and a heart condition because 
the evidence failed to establish that these disabilities were 
related to the veteran's service.  Hence, in order for 
evidence added to the record since the February 2002 decision 
to be material evidence, the new evidence must relate to 
onset of a heart condition or of a hiatal hernia during the 
veteran's service, manifestation of heart disease within one 
year of separation from service, causation or aggravation by 
the veteran's PTSD, or some etiological relationship between 
the veteran's service and these claimed disabilities.  This 
connection must be significant enough to raise a reasonable 
possibility of substantiating these claim.  

Of record at the time of the February 2002 decision were 
service and post service medical records that failed to show 
that the veteran's heart condition, diagnosed as a mitral 
valve prolapse, and diagnosed hiatal hernia had onset during 
service, within one year of service, or were otherwise 
related to his service.  

Evidence received since the February 2002 decision includes 
VA outpatient treatment records, records of the veteran's 
treatment while residing at a VA domiciliary, medical records 
obtained from the Social Security Administration (SSA) 
relating to a claim for disability benefits, and private 
treatment records from "F.G.C.", M.D., and from the Meadows 
Regional Medical Center.  

Of that evidence received since the February 2002 decision, 
the only item that mentions any relationship between the 
veteran's service or his PTSD and his hiatal hernia or heart 
condition is a July 2003 statement from a VA social worker.  
The social worker stated, in pertinent part, that the 
"[v]eteran has requested assistance with a claim for service 
connected compensation due to PTSD, heart disease, 
osteoarthritis, thyroid condition and acid reflux disease.  
Possibly, some of these conditions are related to PTSD 
diagnosis."  

This statement is not competent evidence of a relationship 
between the veteran's PTSD and his heart disease or hiatal 
hernia.  There is no evidence that the social worker had the 
necessary medical expertise to render an opinion as to 
whether the veteran's PTSD caused or aggravated his heart 
condition or hiatal hernia.  A heart condition and a hiatal 
hernia are medical disorders, not social work issues or 
psychological disorders.  As to medical matters, the social 
worker is a layperson.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Some "quasi" medical questions do lend themselves to the 
opinion of a layperson, such as whether someone has varicose 
veins, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), or a dislocated shoulder, see Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, whether medical conditions 
suffered by a particular veteran, such as a heart condition 
or a hiatal hernia, are related to PTSD requires expertise in 
medicine, not social work.  There is no indication that this 
social worker has any such medical expertise.  Hence, this 
statement is not competent evidence of a relationship between 
the veteran's PTSD and his physical disorders and, therefore, 
not material.   

Since the February 2002 disallowance of service connection 
for a hiatal hernia and a heart condition, no probative 
evidence has been added to the record that goes to the bases 
for those denials.  Hence these claims cannot be reopened.  

Arthritis

Service treatment records from February 1970 reported that 
the veteran complained of pain and swelling of his right knee 
of one week duration on February 18, 1970 and on February 28, 
1970.  Medical personnel reported tenderness in the region of 
the bicep femoris tendon but without any swelling, effusion, 
patellar tenderness, ligament laxity, or crepitus.  An 
impression was rendered of probable tendonitis.  Butazolodin 
was prescribed as well as "ace" wraps and a recommendation 
to avoid excess walking or standing.  The February 28, 1970 
note indicates that the veteran was to return to clinic in 
one week.  

Service medical records contain no other reports of symptoms 
involving the veteran's right knee.  These records are absent 
for any reports of joint pain of the veteran's hips or pain 
of the veteran's back or left knee.  A January 1973 
separation report of medical examination indicated a normal 
clinical evaluation of the veteran's lower extremities, spine 
and other musculoskeletal system.  

These service medical records are evidence against the 
veteran's claim because the records tend to show that he had 
no arthritis of his back, hips, or knees during service.  The 
records show only tendinitis of his right knee, present some 
three years prior to service and resolved at the time of 
separation from service.  

Post service, notes from "F.G.C.", M.D. dated in February 
1999, indicate that the veteran had no joint or back pain, 
providing highly probative evidence against this claim.  The 
first post-service reports of knee, back, or hip symptoms are 
found September and October 2002 clinical notes of Dr. F.G.C. 
and requests for x-rays of the veteran's left hip, knees, and 
lumbo-sacral spine prompted by reports of pain.  The 
radiologist's impression of the x-rays was a negative study 
with regard to the veteran's left hip, mild arthritic changes 
of his left knee, and mild lumbar spondylosis.  A magnetic 
resonance imaging (MRI) study of the veteran's thoracic spine 
was also conducted; yielding a "normal" impression.  

These notes make no mention of a relationship between the 
veteran's service or his PTSD and his claimed disabilities.  
Nor do the notes state the duration or onset of these 
disabilities.  However, given that the veteran reported no 
joint or back pain in February 1999, the Board finds that 
there is no evidence of joint or back pain prior to February 
1999.  This is more evidence against the veteran's claim 
because it tends to show that any arthritis of the veteran's 
low back, hips, or knees did not have its onset during 
service or within one year of separation from service and is 
not related to his service.  

The veteran has asserted that his PTSD is related to 
arthritis of the back, hips and knees.  As mentioned in the 
preceding section, of record is a July 2003 statement of a VA 
social worker, with regard to the veteran's PTSD 
osteoarthritis, heart disease, thyroid condition and acid 
reflux, that "some of these conditions are possibly related 
to PTSD diagnosis."  While the Board acknowledges these 
statements, the statements of the veteran and the social 
worker are not competent evidence of any relationship between 
the veteran's PTSD and his claimed arthritis because neither 
of these individuals has demonstrated the medical expertise 
necessary to render a competent opinion in this regard.  The 
reasons why these comments are not competent evidence is 
explained in the section of this decision addressing the 
veteran's claims for service connection for a hiatal hernia 
and a heart condition and apply to both the veteran's 
statements and the social worker's statements.  

There is no competent evidence of record that the veteran's 
PTSD has caused or aggravated any arthritis of his hips, 
knees, or back.  

In summary, service medical records show that the veteran did 
not have arthritis during service.  Post service medical 
records show that the arthritis did not manifest within one 
year of separation from active service.  No competent 
evidence of record provides any indication that the veteran's 
PTSD has caused or aggravated his service or that his 
arthritis is otherwise linked to his active service.  Thus, 
the evidence unfavorable to the veteran's claim outweighs the 
evidence favorable to his claim, which amounts only to his 
own assertions.  Hence, his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
[insert date] included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in November 2002, August 2006, 
and March 2007 that fully addressed all notice elements.  
While the November 2002 letter was sent prior to the initial 
RO decision in this matter, most of the notice was provided 
after that adjudication.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The November 2002 letter informed the veteran that his claim 
for a heart condition had previously been denied and that new 
and material evidence was required in order to reopen and 
consider that claim.  He was also provided with notice of the 
evidence needed to substantiate the underlying claim for 
service connection and of VA's and the veteran's respective 
duties in obtaining that evidence.  However, he was not 
provided with the proper standard for what constitutes new 
and material evidence.  

The May 2006 letter informed the veteran of the basis for the 
final denials of his claims for entitlement to service 
connection for a hiatal hernia and a heart condition.  This 
letter also provided the veteran with the proper standard for 
new and material evidence, informed him that such would be 
required in order to reopen his claims for entitlement to 
service connection for a heart condition and a hiatal hernia, 
and the evidence necessary to substantiate those underling 
claims and the claim for entitlement to service connection 
for arthritis of the hips, knees and back.  He was also told 
how VA assigns disability ratings and effective dates.  The 
letter informed the veteran of his and VA's respective duties 
in obtaining evidence.  Additional notice was provided by the 
August 2006 and March 2007 letters.  

Although most of the notice letters were not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
November 2007, after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The duty to provide a medical examination or obtain a medical 
opinion does not apply to claims to previously disallowed 
claims unless those claims are reopened.  See 38 C.F.R. § 
3.159(c)(4)(iii).  As the Board has declined to reopen the 
veteran's claims for entitlement to service connection for a 
hiatal hernia and a heart condition, VA has no duty to 
provide a medical examination or obtain a medical opinion 
with regard to those claims.  

As to the veteran's claim for entitlement to service 
connection for arthritis of the hips, knees, and back, the 
record is absent for competent evidence establishing the 
requisite event, disease, or injury giving rise to this 
claimed disability.  Hence, the duty to provide a medical 
examination or obtain a medical opinion has not been 
triggered with regard to this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  Private treatment records from 
"F.G.C.", M.D.; "I.J.S.", M.D.; and the Meadows Regional 
Medical Center are associated with the claims file.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a heart condition; the 
veteran's application to reopen the claim is denied.  

New and material evidence not having been received to reopen 
a claim for service connection for a hiatal hernia; the 
veteran's application to reopen the claim is denied.  

Service connection for arthritis of the hips, knees, and back 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


